EXHIBIT 10.6

ROBERT HALF INTERNATIONAL INC.

EXCISE TAX RESTORATION AGREEMENT

Effective November 5, 1996

Amended and Restated Effective July 29, 2008, to Comply with

Section 409A of the Internal Revenue Code

In consideration of the willingness of the individual executives and directors
of Robert Half International Inc. (the “Company”) who are listed in Attachment A
to continue to serve the Company until a change of control of the Company, the
Company agrees to pay to each of such individuals (the “Employees”) the
following amount:

(a) Excise Tax Restoration Payment. In the event that it is determined that any
payment or distribution of any type to or for the benefit of the Employee made
by the Company, by any of its affiliates, by any person who acquires ownership
or effective control of the Company or ownership of a substantial portion of the
Company’s assets (within the meaning of section 280G of the Internal Revenue
Code of 1986, as amended, and the regulations thereunder (the “Code”)) or by any
affiliate of such person, whether paid or payable or distributed or
distributable pursuant to the terms of an employment agreement or otherwise (the
“Total Payments”), would be subject to the excise tax imposed by section 4999 of
the Code or any interest or penalties with respect to such excise tax (such
excise tax, together with any such interest or penalties, are collectively
referred to as the “Excise Tax”), then the Employee shall be entitled to receive
an additional payment (an “Excise Tax Restoration Payment”) in an amount that
shall fund the payment by the Employee of any Excise Tax on the Total Payments
as well as all income taxes imposed on the Excise Tax Restoration Payment, any
Excise Tax imposed on the Excise Tax Restoration Payment and any interest or
penalties imposed with respect to taxes on the Excise Tax Restoration Payment or
any Excise Tax.

(b) Determination by Auditors. All mathematical determinations and all
determinations of whether any of the Total Payments are “parachute payments”
(within the meaning of section 280G of the Code) that are required to be made
under this agreement, including all determinations of whether an Excise Tax
Restoration Payment is required, of the amount of such Excise Tax Restoration
Payment and of amounts relevant to the last sentence of this agreement, shall be
made by the independent auditors retained by the Company most recently prior to
the change in control (the “Auditors”), who shall provide their determination
(the “Determination”), together with detailed supporting calculations regarding
the amount of any Excise Tax Restoration Payment and any other relevant matters,
both to the Company and to the Employee within seven business days of the
Employee’s termination date, if applicable, or such earlier time as is requested
by the Company or the Employee (if the Employee reasonably believes that any of
the Total Payments may be subject to the Excise Tax). If the Auditors determine
that no Excise Tax is payable by the Employee, it shall furnish the Employee
with a written statement that such Auditors have concluded that no Excise Tax is
payable (including the reasons therefor) and that the Employee has substantial
authority not to report any Excise Tax on the Employee’s federal income tax
return. If an Excise Tax Restoration Payment is determined payable, it shall be
paid to the Employee within five business days after the Determination is
delivered to the Company or the Employee. Any determination by the Auditors
shall be binding upon the Company and the Employee, absent manifest error.

(c) Underpayments and Overpayments. As a result of uncertainty in the
application of section 4999 of the Code at the time of initial determination by
the Auditors hereunder, it is possible that Excise Tax Restoration Payments not
made by the Company should have been made (“Underpayments”) or that Excise Tax
Restoration Payments will have been made by the Company which should not have
been made (“Overpayments”). In either event, the Auditors shall determine the
amount of the Underpayment or Overpayment that has occurred. In the case of an
Underpayment, the amount of such Underpayment shall promptly be paid by the
Company to or for the benefit of the Employee. In no event will payment be made
later than the end of the calendar year next following the calendar year in
which the Employee remits the related taxes. In the case of an Overpayment, the
Employee shall, at the direction and expense of the Company, take such steps as
are reasonably necessary (including the filing of returns and claims for
refund), follow reasonable instructions from, and procedures



--------------------------------------------------------------------------------

established by, the Company and otherwise reasonably cooperate with the Company
to correct such Overpayment; provided, however, that (i) the Employee shall in
no event be obligated to return to the Company an amount greater than the net
after-tax portion of the Overpayment that the Employee has retained or has
recovered as a refund from the applicable taxing authorities and (ii) this
provision shall be interpreted in a manner consistent with the intent of this
agreement, which is to make the Employee whole, on an after-tax basis, for the
application of the Excise Tax, it being understood that the correction of an
Overpayment may result in the Employee’s repaying to the Company an amount which
is less than the Overpayment.

(d) This agreement amends and supersedes provisions concerning parachute
payments under section 280G of the Code and excise taxes under section 4999 of
the Code in any other employment agreements or other agreements between the
Employee and the Company.

This agreement is amended and restated effective July 29, 2008.

 

ROBERT HALF INTERNATIONAL INC.

By

 

/s/    M. KEITH WADDELL        

 

M. Keith Waddell

Vice Chairman, President and

Chief Financial Officer



--------------------------------------------------------------------------------

Excise Tax Restoration Agreement

Attachment A

Individuals Covered by This Agreement

July 29, 2008

Harold M. Messmer, Jr.

Andrew S. Berwick, Jr.

Frederick P. Furth

Edward W. Gibbons

Frederick A. Richman

Thomas J. Ryan

J. Stephen Schaub

M. Keith Waddell

Robert W. Glass

Steven Karel

Paul F. Gentzkow